Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu US 2019/0049794.
	As for claim 1, Liu discloses a backlight module comprising a heat sinking plate 107; a mold frame which is fixed to the heat sinking plate and surrounds a region on the heat sinking plate (plastic frame 101, 1011, 1012, see Figure 1); and a reflection plate 102 disposed in the region surrounded by the mold frame such that the reflection plate can move relative to the heat sinking plate (reflection sheet and heat dissipation 
As for claim 2, Liu discloses there is no adhesive between the heat sinking plate and the reflection plate (paragraph 0054).
As for claim 3, Liu discloses the heat sinking plate is made of natural graphite, synthetic graphite, copper foil, aluminum foil or a thermally conductive silicone film (paragraph 0017).
As for claim 4 Liu discloses an inner side wall of the mold frame (lower surface of 1011) is provided with an engaging portion (double sided tape 202, see Fig 2), and the reflection plate102 is engaged with the engaging portion (as shown in Fig 2). 
As for claim 6, Liu discloses a bottom surface of the mold frame is provided with an adhesive layer 202, and the heat sinking plate is fixed to the mold frame by the adhesive layer (paragraph 0054).
As for claim 7, Liu discloses a width of the adhesive layer 202 is no greater than a width of the bottom surface of the mold frame (width 202 is shown being the same as the width of the frame, see Figures 2 and 3). 
As for claim 9, Liu discloses a light source 104 disposed on a side of the reflection plate away from the heat sinking plate (top side of 102, away from 107, see Fig 1). 
As for claim 10, Liu discloses backlight module of claim 9, wherein an orthographic projection of the light source on the heat sinking plate is located within an orthographic projection of the reflection plate on the heat sinking plate (see 104, Fig 2).

As for claim 12, Liu discloses backlight module of claim 9, further comprising: a light guide plate 103 on a side of the reflection plate away from the heat sinking plate (on side of 102 away from 107, see fig 1 and 2). 
As for claim 13, Liu discloses the backlight module of claim 12, further comprising an optical film layer 106 located on a side of the light guide plate 103 away from the reflection plate (see Fig 3). 
As for claim 14, Liu discloses the backlight module of claim 1, wherein the heat sinking plate is directly bonded to the mold frame (paragraph 0054, heat dissipating element 107 is bonded to the light source element 104 through the adhesive layer 202 on the light source element 104 and the adhesive layer 202 on the first frame 1011, see Fig 2)
As for claim 15, Liu discloses display device (liquid crystal panel 201) comprising the backlight module according to claim 1 (see above for limitations of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of CN 106094309.
As for claim 5, Liu fails to teach a snap portion comprises a plurality of latching slots, and the reflection plate comprises a plurality of protruding portions, and each of the plurality of protruding portions is engaged with a corresponding latching slot.  CN ‘309 teaches a snap portion comprises a plurality of latching slots (see slot where 260 latches into 210a), and the reflection plate comprises a plurality of protruding portions (260, Fig 6-7), and each of the plurality of protruding portions is engaged with a corresponding latching slot (see engagement of 260 shown in Fig 5). It would have been obvious for one having ordinary skill in the art to utilize the latching configuration and related components of CN ‘309 with Liu to provide an alternate, more secure latching means for Liu. One would have been motivated to make this combination to provide an improved housing structure for holding the components in place in the backlight device of Liu.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu. 
As for claim 8, Liu discloses that the adhesive layer is a double-sided tape of a rectangular shape (paragraph 0052). Liu does not show the tape having a rectangular shape but states that the tape is a conventional double sided adhesive. The examiner takes Official notice that conventional double-sided tapes are old and well known and can be cut into various shapes, including rectangles, and it would have been obvious for one having ordinary skill in the art to use a rectangular shape since that would be well suited for the rectangular components included in the backlight of Liu. One would have been motivated to provide a suitably shaped tape for adhering the components in place.
Response to Arguments
Applicant’s arguments filed 4/19/21 have been fully considered but are not persuasive. The limitations being argued are, “a reflection plate disposed in the region surrounded by the mold frame such that the reflection plate can move relative to the heat sinking plate.”  This is clearly taught by Liu US 2019/0049794; see paragraph 0054, the reflection sheet and heat dissipation member are free from any bonding to the reflecting sheet paragraph 0054 and may exhibit thermal expansion. Since these components are taught as being capable of expanding and contracting at different levels due to the materials, this has been interpreted as meeting the limitations, “the reflection plate can move relative to the heat sinking plate,” there no limitations in the claims that currently further define a type of movement that reads over the teachings of Liu.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stating on page 3 of the response, “that the reflection plate does NOT extend to the bottom of the mold frame”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875